Citation Nr: 0947277	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  08-09 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1943 to November 1946

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. The Veteran and his daughter 
testified at a hearing before the Board in October 2009 and 
the transcript is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is in effect for unfavorable ankylosis 
of the left hip, rated as 90 percent disabling, and total 
disability based on individual unemployability is in effect 
as of January 26, 2004. 

2. The Veteran is not blind or a patient in a nursing home. 

3.  The Veteran's service-connected disability alone renders 
him unable to care for most of his daily personal needs or to 
protect himself from the hazards and dangers incident to his 
daily environment without the assistance of others.


CONCLUSION OF LAW

The criteria for special monthly compensation due to the need 
for regular aid and attendance are met. 38 U.S.C.A. §§ 
1114(l), 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veteran claims that his left hip disability renders him 
unable to take care of himself on a daily basis without the 
assistance of another person.  Indeed, he indicates he 
resides with his daughter whom he fully relies on to assist 
him getting dressed, preparing meals, and moving around.  

Entitlement to aid and attendance benefits is based on a 
showing that due to service-connected disability, the 
claimant is (1) blind, or (2) a patient in a nursing home, or 
(3) requires the regular assistance of another person for 
most of the activities of daily living and for protection 
against the hazards or dangers incident to daily life. 38 
C.F.R. §§ 3.350, 3.351. At the outset, the Board notes that 
the Veteran is not blind or a patient in a nursing home and 
it has not been otherwise contended.

The elements considered in making a determination regarding 
the third basis for establishing entitlement to aid and 
attendance benefits include the inability, due to service- 
connected disability, to perform such tasks as to dress and 
undress oneself, to maintain ordinary cleanliness, to feed 
oneself, to attend to the wants of nature, or to have such 
physical or mental incapacity that the care or assistance on 
a regular basis of another person to protect the veteran from 
hazards or dangers incident to his daily environment is 
necessary. 38 C.F.R. § 3.352(a). 

The Veteran's VA outpatient treatment records indicate in 
addition to his left hip disability, the Veteran also has 
other significant non-service-connected disabilities to 
include atrial flutter, right foot drop, cancer of the 
throat, heart disease, hypertension and arthritis of the 
bilateral knees.  

Initially, the Board finds noteworthy that the RO denied the 
Veteran's claim indicating he did not meet the statutory 
requirement as a matter of law because he is not currently 
service-connected for a single disability rated as 100 
percent disabling.  While TDIU is in effect, the Veteran does 
not have a single service- connected disability evaluated as 
100 percent disabling and, therefore, the RO denied the 
Veteran's claim for aid and attendance benefits.  In denying 
the claim, the RO also referred the claim for extra-schedular 
evaluation to determine whether the Veteran's left hip 
disability could be deemed 100 percent disabling based on an 
exceptional or unusual disability picture that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  In a July 
2009 decision, it was determined that the Veteran's 
disability did not warrant a 100 percent disability rating 
based on extra-schedular consideration.  

The Board disagrees as a matter of law with the RO's 
determination.  There are many different types of "special 
monthly compensation."  Under 38 U.S.C.A. 1114(s); 38 C.F.R. 
§ 3.350(i) special monthly compensation is payable where the 
veteran has a single service-connected disability rated as 
100 percent and is permanently housebound by reason of 
service-connected disability or disabilities. This 
requirement is met when the Veteran is substantially confined 
as a direct result of service-connected disabilities to his 
or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.

In this case, however, the Veteran is not alleging 
entitlement to special monthly compensation based on 
substantial confinement to his immediate premises.  Rather, 
he is claiming special monthly compensation on the basis that 
he relies heavily on another person for regular aid and 
attendance due to his service-connected disabilities.

As indicated above, entitlement to aid and attendance 
benefits does not require the Veteran to have a single 
service-connected disability rated 100 percent disabling.  
See 38 C.F.R. §§ 3.350, 3.351, 3.352(a).  The Veteran is, 
therefore, not legally precluded from obtaining aid and 
attendance merely because he does not have a single service-
connected disability rated 100 percent disabling.

Rather, the pertinent inquiry here is whether the Veteran is 
unable, due to a service-connected disability, to perform 
such tasks as to dress and undress oneself, to maintain 
ordinary cleanliness, to feed oneself, to attend to the wants 
of nature, or to have such physical or mental incapacity that 
the care or assistance on a regular basis of another person 
to protect the Veteran from hazards or dangers incident to 
his daily environment is necessary.  See 38 C.F.R. § 
3.352(a).  Resolving all reasonable doubt in favor of the 
Veteran, the Board concludes he does.

The Veteran and his daughter testified before the Board in 
October 2009 indicating his daughter has been taking care of 
him since the 1990s due in large part to his left hip 
disability.  He further explained his left hip disability 
renders his left lower extremity useless.  Indeed, he is in 
receipt of special monthly compensation due to the loss of 
use of a lower extremity.  He cannot walk around his own home 
without proper elevated shoes because his left lower 
extremity is shorter than his right, and without his 
crutches.  Many times his daughter has to assist him with 
even simple movement around the house.  If he is going to go 
any great distance, he testified he must use a wheelchair.  
He further testified while he can shower, he is unable to 
clean the lower half of his body by himself.  His daughter 
testified that she helps him dress in the morning, keeps him 
clean, prepares all his meals for him and helps him move 
around.  The Veteran and his daughter further testified that 
he is simply confined to his house unless his daughter 
assists him in leaving.

In support of his claim, the Veteran submitted a March 2006 
statement from his private physician, Dr. Lefferts, which 
states, "[The Veteran is] in need of daily assistance with 
cleaning, cooking and assistance with all routinely completes 
tasks daily."  No further rationale is provided nor does Dr. 
Lefferts itemize the conditions in which render the Veteran 
in need of such assistance. 

VA outpatient treatment records are significant for treatment 
of atrial flutter, right foot drop, left hip ankylosis, 
cancer of the throat and arthritis of the knees.  The Veteran 
also has uncontrolled hypertension and other musculoskeletal 
disabilities, unrelated to his left hip. It appears the 
Veteran underwent bilateral knee surgeries, to include total 
knee replacements, in 1992, 1993 and 1997.  Most recently, 
the Veteran underwent right knee surgery in 2005 and, from 
that surgery, developed a right drop-foot.  Coupled with his 
left hip disability, the medical records indicate the Veteran 
has many assistive devices necessary to help him walk.  The 
Veteran's right drop-foot required the Veteran to where a 
specific assistive shoe and brace.  Due to his left hip 
disability, the Veteran's left lower extremity is shorter 
than his right, requiring the Veteran to wear an elevated 
shoe on the left foot and requiring the Veteran to walk with 
crutches. 

The Veteran was afforded an aid and attendance VA examination 
in October 2008.  The examiner found the Veteran to have 
multiple medical problems, to include hypertension, atrial 
fibrillation, and multiple musculoskeletal conditions 
rendering the Veteran ambulatory only with crutches and an 
elevated shoe.  In an October 2008 addendum, the VA examiner 
opined as follows:

Patient is ambulatory only with crutches and an 
elevated shoe.  He is unable to ambulate, 
negotiate doors, perform activities of daily 
living without the assistance of another person 
due solely to his service connected hip condition.

The VA examiner's opinion, however, does not reconcile the 
other medical evidence, which shows the Veteran's inability 
to perform daily activities is a product of both the 
Veteran's service connected left hip disability and other, 
non-service connected disabilities.  Most significantly, the 
VA outpatient treatment records indicate the Veteran suffers 
from a right drop-foot related to a right knee surgery and 
unrelated to the Veteran's left hip.  The Veteran's right 
drop-foot, moreover, contributes to the Veteran's inability 
to ambulate without assistive devices.

In short, there is compelling medical evidence that indicates 
the Veteran's reliance on his daughter is a combination of 
both his service connected left hip disability and his non-
service connected disability.  There is, however, at least 
one medical opinion indicating the Veteran requires 
assistance of another person due solely to his service 
connected hip condition.  The medical evidence consistently 
describes the Veteran's left hip disability, moreover, as a 
significant and disabling condition. 

The evidence is, at the very least, in relative equipoise.  
Resolving all reasonable doubt in favor of the Veteran, the 
Board concludes entitlement to special monthly compensation 
for aid and attendance is warranted.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  In light of the favorable 
decision here, the Board concludes any VCAA deficiencies are 
non-prejudicial. 


ORDER

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


